NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 13, 2019* 
                                 Decided March 14, 2019 
                                              
                                          Before 
 
                        MICHAEL B. BRENNAN, Circuit Judge 
                         
                        MICHAEL Y. SCUDDER, Circuit Judge 
                         
                        AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2601 
 
JOSEPH REINWAND,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                           Court for the Western District of Wisconsin. 
                                                      
      v.                                             No. 17‐cv‐538‐bbc 
                                                      
NATIONAL ELECTRICAL BENEFIT                          Barbara B. Crabb, 
FUND,                                                Judge. 
      Defendant‐Appellee. 
                                        O R D E R 

        Joseph Reinwand, a Wisconsin inmate, challenges the entry of summary 
judgment on his suit under the Employee Retirement Income Security Act, 29 U.S.C. 
§ 1132, asserting claims against the pension fund of his former employer. The National 
Electrical Benefit Fund (the “fund”) had suspended Reinwand’s benefits upon learning 
that his social security benefits had been terminated when he was incarcerated. The 
district court concluded that the fund’s determination was reasonably supported by the 

                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 18‐2601                                                                          Page  2 
 
record. Because the district court’s decision was neither arbitrary nor capricious, we 
affirm.   
          
         Reinwand, formerly an electrical worker, received monthly disability benefits 
from the fund between the mid‐1990s and 2012 (he is a vested fund participant). He 
qualified for and received a pension because he was entitled to federal disability 
benefits from the Social Security Administration (a Social Security award was sufficient 
proof of total disability under the fund’s plan). In 2012, the fund cut off Reinwand’s 
pension benefits after learning that his social security benefits had been terminated 
upon his incarceration. See 42 U.S.C. § 402(x). 
          
         Reinwand has since applied several times to submit proof of his disability to 
have his benefits reinstated, without success. The first time, in 2012, he submitted a 
single‐page medical form that the fund rejected. The second time, in 2014, he submitted 
the same form, filled out by a different physician; the fund rejected that submission as 
well.   
          
         In late 2014, Reinwand sued the fund for reinstatement of benefits. The district 
court denied his request, but found that the fund had denied his claim without 
explanation, and so it remanded his claim to the fund administrator. 
          
         In 2016 Reinwand submitted his third application, attaching the same medical 
form, filled out by a different physician, that listed his diagnoses as post‐traumatic 
stress disorder, sleep problems, and alcohol abuse, and stated that he ʺremains unable 
to work.ʺ This time, the fund sought outside medical experts to evaluate Reinwandʹs 
application. Shawn Clausen, M.D., concluded that Reinwand ʺwas able to work at the 
electrical trade.ʺ And an independent psychiatrist, Dr. William Holmes (employed by a 
third party medical reviewer, the Medical Review Institute of America, Inc.), opined 
that no evidence supported Reinwandʹs claim of “total disability.” A determination of 
total disability required “detailed evidence of the ways in which the patient’s symptoms 
interfere with the patient’s daily functioning to the extent that the patient would be 
unable to work,” Holmes explained, and Reinwand had not presented evidence to show 
how his psychiatric condition prevented him from working. The fund denied 
Reinwand’s application. 
          
         Reinwand then sued the fund again, but this time the district court upheld the 
fund administratorʹs decision. The court concluded that the fund’s decision to deny 
benefits was reasonable and adequately justified. As the court noted, Reinwand’s 
No. 18‐2601                                                                                Page  3 
 
evidence was “meager” (just a single “conclusory” opinion from his treating physician 
listing his diagnoses and a couple of symptoms, unsupported by medical records or 
treatment history), and the fund reasonably relied on Dr. Holmes’s opinion and the lack 
of objective medical evidence to conclude that Reinwand’s condition did not meet the 
fund’s definition of total disability. 
             
            On appeal Reinwand first challenges the district courtʹs characterization of his 
medical reports as “conclusory.” But the medical form filled out by his treating 
physician was the same form that the fund had twice rejected as insufficient and 
unsupported, and the fund had advised him that he would need to submit medical 
proof of his disability. The fund reasonably based its denial of his application on the 
opinion of outside medical experts, two of whom concluded the medical reports did not 
demonstrate disability. 
             
            Reinwand also argues that the language used by Dr. Holmes to define total 
disability1  conflicts with the fund’s own definition,2  and by adopting the doctor’s 
opinion, the fund orally modified his benefits plan. But this reading is not correct. The 
fund quoted Dr. Holmes’s language only to flesh out the basis for his opinion; the test 
that the fund in fact applied was its longstanding definition of disability: 
             
            After reviewing the entire record here, including the aforementioned Medical 
            Reports and [Dr. Holmes’s] written opinion, we have determined that you have 
            not met the definition of disability set forth above since at least March 2012. 
            (emphasis added). 
 
NEBF Denial Letter, March 21, 2017. The reference to “above” can refer only to the 
fund’s previously quoted definition. The fund’s decision to deny benefits was 
adequately supported by the record and was neither arbitrary nor capricious. See 
Jackman Fin. Corp. v. Humana Ins. Co., 641 F.3d 860, 864 (7th Cir. 2011). 
 
                                                 
            1  “A determination of total disability would require detailed evidence of the 

ways in which the patient’s symptoms interfere with the patient’s daily functioning to 
the extent that the patient would be unable to work.” 
            2  “Specifically, the evidence must show that the participant is “unable to engage 

in substantial gainful activity by reason of any medically determinable physical or 
mental impairment which can be expected … to last for a continuous period of not less 
than twelve (12) months ….” 
No. 18‐2601                                                               Page  4 
 
      We have considered Reinwand’s remaining arguments, and none has merit. We 
AFFIRM.